Citation Nr: 0908964	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
gout of the feet, left elbow and knees with x-ray evidence of 
degenerative changes of the knees.

2.  Entitlement to a compensable evaluation for right foot 
frostbite with x-ray evidence of degenerative joint disease 
(DJD) of the metatarsophalangeal joint (MTPJ) of the left 
great toe.

3.  Entitlement to a compensable evaluation for left foot 
frostbite with x-ray evidence of DJD of the MTPJ of the right 
great toe.

4.  Entitlement to an evaluation greater than 10 percent for 
right ear frostbite.

5.  Entitlement to an evaluation greater than 10 percent for 
left ear frostbite.

6.  Entitlement to a compensable evaluation for residuals of 
right (dominant) elbow fracture with x-ray evidence of 
olecranon osteophyte.

7.  Entitlement to an evaluation greater than 10 percent for 
hypertension.

8.  Entitlement to a compensable evaluation for residuals of 
nose fracture.

9.  Entitlement to service connection for a gastrointestinal 
disability (claimed as a stomach ulcer), to include as 
secondary to use of medications to treat service-connected 
disability.

10.  Entitlement to service connection for left shoulder 
disability.

11.  Entitlement to service connection for lumbar spine 
disability.

12.  Entitlement to service connection for cervical spine 
disability.

13.  Entitlement to service connection for disability of the 
eyes, to include as secondary to use of medications to treat 
service-connected disability.

14.  Entitlement to service connection for elevated 
cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

As addressed in the remand following this decision, the 
service connection claims involving the claimed 
gastrointestinal and eye disabilities have been rephrased to 
better address the claims on appeal.

The issues of service connection for disability of the lumbar 
spine, cervical spine, left shoulder, eyes and 
gastrointestinal system are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gouty arthritis is not shown to be 
manifested by symptom combinations productive of definite 
impairment of health, incapacitating exacerbations occurring 
3 or more times a year, or compensable limitation of motion 
of the affected parts.

2.  The Veteran's cold injury residuals of the right foot are 
limited to DJD of the MTPJ of the great toe, absent symptoms 
such as arthralgia or other pain, numbness, or cold 
sensitivity, tissue loss, nail abnormalities, color changes, 
locally impaired sensation or hyperhydrosis.

3.  The Veteran's cold injury residuals of the left foot are 
limited to DJD of the MTPJ of the great toe absent symptoms 
such as arthralgia or other pain, numbness, or cold 
sensitivity, tissue loss, nail abnormalities, color changes, 
locally impaired sensation or hyperhydrosis.

4.  The Veteran's cold injury residuals of the right ear is 
limited to subjective complaint of arthralgia or other pain, 
numbness and cold sensitivity but absent any clinical 
abnormalities.

5.  The Veteran's cold injury residuals of the left ear is 
limited to subjective complaint of arthralgia or other pain, 
numbness and cold sensitivity but absent any clinical 
abnormalities.

6.  The Veteran's residuals of right elbow fracture are 
limited to a 5-degree flexor contracture and an osteophyte in 
the right olecranon with no subjective complaints of pain or 
functional impairment.

7.  The competent medical evidence, overall, shows that the 
Veteran's diastolic pressure is predominantly less than 110, 
and that his systolic blood pressure is predominately less 
than 200.

8.  The Veteran's residuals of nose fracture is manifested by 
a slight nasal septum deviation which does not result in a 
50-percent obstruction of the nasal passage on both sides, 
complete obstruction on one side or scarring abnormality.  

9.  The Veteran's elevated cholesterol is not a disability 
for which VA compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for gout of the feet, left elbow and 
knees with x-ray evidence of degenerative changes of the 
knees have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DC's) 5002, 5017 (2008).

2.  The criteria for a compensable evaluation for right foot 
frostbite with x-ray evidence of DJD of the MTPJ of the great 
toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7122 (2008).

3.  The criteria for a compensable evaluation for left foot 
frostbite with x-ray evidence of DJD of the MTPJ of the great 
toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7122 (2008).

4.  The criteria for an evaluation greater than 10 percent 
for right ear frostbite have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
DC 7122 (2008).

5.  The criteria for an evaluation greater than 10 percent 
for left ear frostbite have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
DC 7122 (2008).

6.  The criteria for a compensable evaluation for residuals 
of right (dominant) elbow fracture with x-ray evidence of 
olecranon osteophyte have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, DC 5209 (2008).

7.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2008).

8.  The criteria for a compensable evaluation for residuals 
of nose fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC's 
6502, 6504 (2008).

9.  Service connection for elevated cholesterol is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Disability evaluations

A.  Gout.

An RO rating decision in December 1990 granted service 
connection for gout of the feet and knees, and assigned an 
initial 20 percent rating under DC 5017-5002.

Gouty arthritis is evaluated under DC's 5002 and 5017.  DC 
5017 requires evaluation of gout under DC 5002, which assigns 
various ratings based on whether arthritis, rheumatoid, is an 
active process or it is manifested by chronic residuals.  For 
active process, a 20 percent rating is assigned for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 percent 
rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating is assigned with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.

For chronic residuals, DC 5002 permits evaluation based on 
limitation of motion or ankylosis, favorable or unfavorable, 
of specific joints affected consistent with applicable 
diagnostic codes.  A note to the code provides that the 
rating for active process cannot be combined with that for 
residuals based on limitation of motion or ankylosis; the 
higher rating is to be assigned.

The Veteran underwent VA compensation and pension (C&P) 
examinations in January 2001, August 2005 and November 2007.  
None of these examinations demonstrated symptoms such as 
swelling, redness, or increase of local heat of the knees or 
feet.  The range of motion findings for the knees were 0 to 
140 degrees for the right knee and 0 to 135 degrees of the 
left knee in 2001, 0 to 140 degrees for both knees in 2005, 
and 0 to 130 degrees for both knees in 2007.  This is 
essentially normal range of motion.  See 38 C.F.R. § 4.71a, 
Plate II.  The examiners in 2001 and 2007 found no evidence 
of foretell weakness, loss of range of motion, 
incoordination, endurance, instability or significant 
symptomatology regarding the feet and knees.  Notably, the VA 
examiner in 2007 indicated that the Veteran's limitation with 
squatting was attributable to a recent back surgery with 
lumbosacral discomfort.  The examiners did not report any 
symptom combinations productive of definite impairment of 
health objectively.

The VA examiner in 2007 attributed the Veteran's degenerative 
changes in the 1st MTP joints of both feet to the Veteran's 
history of gouty arthritis, but found that degenerative 
changes involving the knees, elbows and ankles were not 
caused by, or the result of, gouty arthritis.  The 2005 VA 
examiner found evidence of bilateral patella chondritis.

Overall, the January 2001, July 2005 and November 2007 VA C&P 
examination  reports provide strong evidence against this 
claim, failing to show any objective evidence of gouty 
arthritis on examination, symptom combinations productive of 
definite impairment of health, or compensable limitation of 
motion of the affected parts, providing evidence against a 
higher evaluation for this disability. 

A July 2003 aid and attendance examination report found that 
the Veteran could dress/undress, keep himself reasonably 
clean, feed himself and attend to the wants of nature within 
a reasonable time and without assistance or supervision.  He 
could further walk without the assistance of another for 5 or 
6 blocks on a weekly basis if his gout was under control.  X-
ray examinations demonstrated mild tricompartmental 
degenerative findings of the knees and a negative right 
elbow.

Overall, the July 2003 aid and attendance examination report 
provides strong evidence against this claim, failing to show 
any objective evidence of symptom combinations productive of 
definite impairment of health, or compensable limitation of 
motion of the affected parts.

The additional clinical records also fail to show that the 
Veteran's gout results in any objective evidence of symptom 
combinations productive of definite impairment of health, or 
compensable limitation of motion of the affected parts.  His 
clinical records show treatment for active gouty flare-ups in 
April 2000 (with medication non-compliance noted), October 
2000, May 2001, July 2001, June 2002, June 2003 (which was 
questioned as true gouty arthritis), September 2003, August 
2004, and August 2005.  None of these episodes are medically 
described as incapacitating in degree.

Thus, the medical records provide strong probative evidence 
against this claim, failing to show incapacitating 
exacerbations of gouty arthritis occurring 3 or more times a 
year.

The Board acknowledges the Veteran's allegation of 
experiencing as many as 4 attacks of gout per year.  However, 
his recollections are not accurate when viewed against the 
documentary evidence of his clinical treatment.  The Board 
places greater probative value to the findings by his 
clinicians, as they are more competent to determine an active 
gout phase by physical examination and uric acid testing.

In sum, the credible lay and medical evidence in this case 
does not support a rating in excess of 20 percent for the 
Veteran's gouty arthritis for any time during the appeal 
period.  To this extent, the Veteran's statements are 
outweighed by the medical evidence which, as a whole, 
provides evidence against any further compensation.  The 
benefit of doubt rule does not apply as the preponderance of 
evidence is against his claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

B.  Cold injury residuals.

The Veteran is service-connected for frostbite residuals of 
both feet and both ears.  According to revisions of the 
rating schedule on January 12, 1998, injuries previously 
referred to as frostbite injuries are now referred to using 
the medical terminology of cold injury residuals.  See 
generally 38 C.F.R. § 4.104, DC 7122 (1997).  Therefore, the 
Board will refer to the current medical terminology of cold 
injury residuals where appropriate.

Under DC 7122, a 10 percent rating is warranted for cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity.  For a 20 percent rating, there must be 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent rating requires arthralgia or 
other pain, numbness, or cold sensitivity, plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhydrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

Two notes follow DC 7122. Note (1) instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy under other 
diagnostic codes.  The rater is also instructed to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under Diagnostic Code 7122.  Note (2) 
states that each affected part is to be evaluated separately 
and the ratings combined in accordance with 38 C.F.R. §§ 4.25 
and 4.26.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in which the rating schedule 
does not provide for such a rating, and the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.

Historically, the Veteran incurred first degree cold weather 
injuries to both feet and ears in February 1989.

An RO rating decision dated December 1990 granted service 
connection for frostbite to the ears and feet, and assigned 
an initial noncompensable rating under DC 7199-7122.

The Veteran filed an increased rating claim in December 2000.  
An RO rating decision dated December 2005 granted separate 10 
ratings for cold injury residuals of the right and left ear, 
under DC 7122, effective to the date of claim.  These awards 
were premised upon the Veteran's subjective report of 
stinging and tingling of both ears, worsened during cold 
weather. 

In a September 2006 rating decision, the RO granted service 
connection for DJD of the 1st MTP joints of each foot as 
associated with cold injury residuals.  This was based upon 
an August 2005 VA examiner's notation of degenerative changes 
of the big toes notated next to a diagnosis describing cold 
injury residuals.  The noncompensable ratings for the right 
and left feet remained in effect.

Notably, a VA examiner in 2007 provided opinion that the DJD 
of the 1st MTP joints of each foot were consistent with the 
Veteran's history of gouty arthritis, and not consistent with 
the history of a frostbite injury.  For purposes of this 
decision, the Board will presume that the degenerative 
changes are related to cold injury residuals.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a compensable evaluation for cold 
injury residuals to the right and left foot, and separate 
ratings greater than 10 percent for the cold injury residuals 
of the right and left ear, have not been met for any time 
during the appeal period.  

The Veteran underwent VA C&P examinations in January 2001, 
August 2005 and November 2007.  The January 2001 VA 
examination disclosed no lesions, or apparent sensitivity to 
light touch or pain of the feet.  The ears demonstrated no 
skin change, loss of tissue, ulceration, discoloration or 
lack of sensation about the external ear.  VA examinations in 
July 2005 and November 2007 disclosed similar findings, 
failing to find any objective manifestations of cold injury 
residuals to the ears and feet other than the DJD of the 1st 
MTP joints of the big toes.

In fact, the VA examiner in 2001 provided a diagnosis of 
insufficient evidence to warrant a diagnosis of an acute or 
chronic condition, the VA examiner in 2005 provided a 
diagnosis of no evidence to suggest any frostbite or 
subjective symptoms of frostbite to the feet (other than DJD 
of the 1st MTP joints of the big toes) with normal ears, and 
the VA examiner in 2007 diagnosed no clinical evidence to 
establish a specific injury or abnormality related to the 
frostbite, providing highly probative evidence against this 
claim. 

Overall, the January 2001, August 2005 and November 2007 VA 
C&P examination reports provide strong evidence against these 
claims, failing to show any objective evidence of cold injury 
residuals to the feet and ears other than degenerative 
changes of the great toes.

The additional evidence of record includes a July 2003 aid 
and attendance examination report and private clinical 
records which fail to disclose any complaint or treatment for 
cold injury residuals to the feet and ears.  Furthermore, 
there are no clinical findings such as arthralgia or other 
pain, numbness, or cold sensitivity of the feet, or tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhydrosis of the feet or ears.

Thus, the July 2003 aid and attendance examination report and 
private medical records provide further evidence against this 
claim.

The Veteran reports subjective symptoms of stinging and 
tingling of both ears, worsened during cold weather.  The 
Veteran must understand that his current award could not be 
justified without taking into consideration these complaints.  
With respect to his feet, the VA examiner in August 2005 
discussed with the Veteran his foot complaints, which related 
to foot pain during gout attacks and not to cold injury 
residual symptoms.  Additionally, the Veteran denied any 
subjective foot symptoms on VA C&P examinations in January 
2001 and November 2007.  To the extent he claims otherwise, 
such allegations are outweighed by the medical evidence 
which, as a whole, provides evidence against any further 
compensation. 

The benefit of doubt rule does not apply as the preponderance 
of evidence is against his claims.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

C.  Right elbow

Historically, the Veteran incurred an injury to the right 
elbow during a slip and fall.  X-ray examination demonstrated 
a non-displaced fracture of the right radius.  The Veteran 
endorsed being right hand dominant.

An RO rating decision in December 1990 granted service 
connection healed fracture of the right elbow, and assigned 
an initial 0 percent rating under DC 5299-5209.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected elbow 
and forearm disorders.  As noted above, the Veteran's right 
arm is documented to be his "major" arm for the purposes of 
applying the rating criteria.

The current 10 percent rating under DC 5206 contemplates 
flexion of the major forearm (elbow) to 110 degrees.  A 10 
percent rating is warranted for limitation of flexion to 100 
degrees (DC 5206), limitation of extension to 45 degrees (DC 
5207), malunion of the ulna with bad alignment (DC 5211), 
malunion of the radius with bad alignment (DC 5212), and 
supination limited to 30 degrees or less (DC 5213).  A 20 
percent rating is warranted for forearm flexion limited to 
100 degrees and extension limited to 45 degrees (DC 5208), 
other impairment of flail joint, joint fracture with marked 
cubitus varus or cubitus valgus deformity or with united 
fracture of head of radius (DC 5209), nonunion in the lower 
half of the ulna (DC 5211), nonunion in the upper half of the 
radius (DC 5212) or limitation of pronation if motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation (DC 5213).

Higher ratings are warranted for either greater limitation of 
motion (DC's 5206, 5207, and 5213), or additional impairment 
such as ankylosis of the elbow at a favorable angle between 
90 degrees and 70 degrees (DC 5205), non-union of the ulna in 
the upper half (DC 5211), or non-union of the radius in the 
lower half (DC 5212).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion.  Normal forearm pronation is from zero to 
80 degrees, normal forearm supination is from zero to 85 
degrees, normal wrist dorsiflexion (extension) is from zero 
to 70 degrees, and normal wrist palmar flexion is from zero 
to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran filed his claim for an increased rating in 
December 2000.  At his most recent VA C&P examination in 
November 2007, the Veteran denied having any right elbow pain 
or flares for decades.  On use, the Veteran denied any 
impairment of daily living activities or symptoms such as 
pain, discomfort or locking.  Examination of the right elbow 
demonstrated a small, non-tender deformity over the olecranon 
process with a range of motion from 5-180 degrees.  Pronation 
and supination was 0 to 90 degrees each.  Against resistance, 
the Veteran was able to move through the range of motion 
three times with no additional loss of range of motion due to 
painful motion, weakness, impaired endurance, incoordination 
or instability.  X-ray examination demonstrated an osteophyte 
involving the right olecranon consistent with a history of 
prior trauma.  The examiner noted that the Veteran manifested 
a 5-degree flexion contracture as a result of his right elbow 
injury.

The prior VA C&P examinations in January 2001 and August 2005 
provided similar findings.  In 2001, the Veteran only 
described occasional tenderness of the right elbow with 
examination demonstrating pronation and supination from 0 to 
80 degrees, and no tenderness, muscle spasm, swelling, 
redness or increased local heat.  In August 2005, the Veteran 
denied any right elbow problems, and the examiner stated that 
there was no evidence of pains or residuals.

Overall, the January 2001, August 2005 and November 2007 VA 
C&P examination reports provide strong evidence against this 
claim, failing to show any objective evidence of right elbow 
disability other than a 5 degree flexor contracture and an 
osteophyte in the right olecranon.

The additional evidence of record a July 2003 aid and 
attendance examination which did not indicate any impairment 
of use of the right elbow, and private clinical records which 
do not disclose any complaint or treatment for right elbow 
disability or any clinical findings which could support a 
higher rating under any of the applicable diagnostic codes.

Overall, the July 2003 aid and attendance examination report 
and private clinical records provide evidence against this 
claim.

The Board also finds that the Veteran's right elbow 
disability does not warrant a compensable based on functional 
loss due to pain, weakness, fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  The examiners specifically 
addressed this issue in the January 2001 and November 2007 VA 
C&P examinations and specifically found no additional 
limitation of motion with repetition of movement that was 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  In fact, the Veteran denied such functional 
impairment to the VA examiners in 2001, 2005 and 2007.

The Board finally notes that the Veteran does have an 
osteophyte in the area of the right olecranon.  However, as 
found the VA examiner's in 2001, 2005 and 2007, the Veteran's 
right elbow does not demonstrate painful motion or findings 
such as swelling or muscle spasm.  As such, consideration of 
a 10 percent rating under DC 5003 is not warranted.

Based on the above, the Veteran's service-connected residuals 
of right elbow fracture do not meet the criteria for a 
compensable evaluation under applicable evaluation criteria 
for any time during the appeal period.  As the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be 
denied.

D.  Residuals of nose fracture.

Historically, the Veteran incurred traumas to the nose in 
February 1975, April 1980 and April 1983.  He was treated for 
recurrent episodes of epistaxis in July and August 1976.  In 
April 1983, an X-ray examination did not identify any 
fractured nasal bones, and no significant septal deviation 
was seen.

An RO rating decision in December 1990 granted service 
connection for healed fracture of the nose, and assigned an 
initial 0 percent rating under DC 6502.

Under DC 6502, traumatic deviation of the nasal septum is 
rated as 10 percent disabling, the maximum available, for a 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.

Another applicable diagnostic code includes DC 6504 which 
provides that scars of the nose or loss of part of the nose 
may be assigned a 10 percent rating if there is loss of part 
of one ala, or other obvious disfigurement; or a 30 percent 
rating if the scarring or loss of part of the nose results in 
exposure of both nasal passages.

The Veteran underwent VA C&P examinations in January 2001 and 
August 2005.  In 2001, examination demonstrated that the 
Veteran's nares were clear with no evidence of obstruction, 
polyps or drainage, and the nasopharynx was clear.  In 2005, 
examination demonstrated a slight deviation of the septum to 
the right with no obvious obstruction or polyp formation.  
There has been no description of any scarring abnormality of 
the nose.

Overall, the January 2001 and August 2005 VA C&P examinations 
provide strong evidence against this claim, failing to show a 
50-percent obstruction of the nasal passage on both sides, 
complete obstruction on one side or scarring abnormality.  

A July 2003 aid and attendance examination report found that 
the Veteran's nose was significant for a slight septum 
deviation to the right, but the paranasal sinuses were well-
aerated without any definite abnormal thickening or obvious 
air-fluid levels, and the sphenoid sinus was well-aerated.  
Additional evidence of record includes private clinical 
records which fail to disclose any complaint or treatment for 
a 50-percent obstruction of the nasal passage on both sides, 
complete obstruction on one side or scarring abnormality.

Overall, the July 2003 aid and attendance examination report 
and private clinical records provide evidence against this 
claim, failing to show a 50-percent obstruction of the nasal 
passage on both sides, complete obstruction on one side or 
scarring abnormality.  

The Veteran describes recurrent episodes of sinus drainage 
with occasional tenderness over the right frontal sinuses.  
He also describes recurrent nosebleeds.  However, the 
overwhelming medical evidence of record spanning almost two 
decades since service fails to document any episodes of 
epistaxis and, in any event, there is no medical showing that 
any claimed symptoms of sinus drainage and nosebleeds are 
associated with the service-connected residuals of nose 
fracture.  

Based on the above, the Veteran's service-connected residuals 
of nose fracture do not meet the criteria for a compensable 
evaluation under applicable evaluation criteria for any time 
during the appeal period.  As the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be 
denied.

E.  Hypertension.

Service connection has already been established for 
hypertension, and the RO has rated the Veteran's hypertension 
as 10 percent disabling under DC 7101.  A 10 percent rating 
under DC 7101 contemplates hypertensive vascular disease 
(hypertension and isolated systolic hypertension) manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 
percent rating is warranted for hypertensive vascular disease 
manifested by diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.

Historically, the Veteran's service treatment records (STRs), 
which contain multiple blood pressure readings, do not 
reflect a history of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  

Service connection for hypertension was originally granted in 
a December 1990 rating decision.  An initial 10 percent 
rating was assigned.  The current appeal arises out of a 
claim for increase, received at the RO in December 2000.

The pertinent post service medical evidence, which includes 
VA clinical records, private clinical records and VA 
examination reports dated January 2001, July 2003, July 2005, 
October 2007, do not reflect diastolic pressures 
predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  Over the course of the last 8 
years, the Veteran is shown to have a diastolic reading of 
110 in March 2003 and 116 in November 2005.  He was treated 
for an "hypertensive episode" in November 2000.

Overall, the post service medical evidence provides strong 
probative evidence against the claim, failing to show 
hypertension manifested by diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more 
for any time during the appeal period.

Notably, a VA compensation and pension examination in July 
2005, as well as evaluations conducted at Evans Army 
Community Hospital in 2000 and 2005, have found no evidence 
of arteriosclerotic complications of hypertension based on 
diagnostic tests such as electrocardiogram and 
echocardiogram.  Thus, the criteria of DC 7007 (hypertensive 
heart disease) are not implicated.

The Board acknowledges the Veteran's argument that control of 
his hypertension has required increased dosages of medication 
during the appeal period.  However, the increased dosage of 
anti-hypertensive medication, by itself, does not support the 
assignment of a 20 percent rating.  In an October 2003 
statement, the Veteran alleged that his hypertension has 
ranged in the neighborhood of "164/152."   

The Veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Veteran clearly is competent to recollect blood pressure 
readings reported by his examiner's, but his allegation of 
blood pressure readings in the ranges of "164/152" is 
clearly not reflected in the medical records, and is 
substantially outweighed by those medical findings.  In sum, 
the weight of the credible lay and medical evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 10 percent for his hypertension at any 
time during the pendency of this claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

F.  Extraschedular consideration.

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  As the 
assigned schedular evaluations are deemed adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection claim

The Veteran is claiming entitlement to service connection for 
high cholesterol.  Service connection is only warranted where 
the evidence demonstrates disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board concludes that the claim of 
entitlement to service connection for high cholesterol must 
be denied as a matter of law.




IV.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

With respect to the service connection claim for high 
cholesterol, the claim is denied as it cannot be 
substantiated as a matter of law.  In such a situation, 
further VCAA notice is not required.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

With respect to the increased rating claims, RO letters in 
July 2001, October 2002, and June 2003 advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate the claims and the relative development duties 
under the VCAA.   

RO letters in March 2006 and October 2006 advised the Veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  Evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  The Veteran was further 
advised of the criteria for establishing an effective date of 
award.

Overall, the Board finds that the VCAA notice requirements 
have substantially been met.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any 
timing deficiencies were cured with readjudication of the 
claims in the December 2007 and March 2008 supplemental 
statements of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the Veteran has recited, in part, the exact 
criteria pertaining to higher ratings and is represented by a 
national Veteran's Service Organization who has expertise in 
VA claims.  Thus, failure to provide the Veteran notice of 
the applicable DC criteria, which has been recited in 
numerous adjudications during the appeal period, has resulted 
in harmless error.

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with the claims being decided on appeal, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's STRs, his private medical 
records and VA clinical records.  Although there may be some 
unavailable STRs, such records have little relevance to the 
issues being decided on appeal which mainly concern the 
current severity of disability many years removed from 
service (the nature and extent of the current problem is 
key).  Additionally, the service connection claim on appeal 
must be denied as a matter of law, regardless of STRs.

The Veteran was afforded VA examinations to evaluate the 
nature and severity of his disabilities in January 2001, 
August 2005, and November 2007.  As there is no lay or 
medical evidence suggesting an increased severity of symptoms 
since his last VA examination, there is no duty to provide 
further medical examination on these claims.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 20 percent for gout of the feet, left 
elbow and knees with x-ray evidence of degenerative changes 
of the knees is denied.

A compensable evaluation for right foot frostbite with x-ray 
evidence of DJD of the MTPJ of the great toe is denied.

A compensable evaluation for left foot frostbite with x-ray 
evidence of DJD of the MTPJ of the great toe is denied.

An evaluation greater than 10 percent for right ear frostbite 
is denied.

An evaluation greater than 10 percent for left ear frostbite 
is denied.

A compensable evaluation for residuals of right (dominant) 
elbow fracture with x-ray evidence of olecranon osteophyte is 
denied.

A disability rating in excess of 10 percent for hypertension 
is denied.

A compensable evaluation for residuals of nose fracture is 
denied.

The claim of service connection for elevated cholesterol is 
denied.





REMAND

The United States Court of Appeals for the Federal Circuit 
has elaborated that VA has a duty to sympathetically construe 
a veteran's filings to determine all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).

With respect to his gastrointestinal disorder claim, the 
Veteran has submitted numerous documents pertaining to 
medications used to treat his service-connected disabilities 
and highlighted excerpts indicating that some of the side-
effects include stomach upset.  The record includes a July 
2001 private examiner impression of non-steroidal anti-
inflammatory drug (NSAID) induced gastropathy, and a May 2002 
private examiner's impression that the Veteran's epigastric 
chest pain was strongly suspected as a side-effect of Indocin 
(used to treat service-connected gout).

With respect to his eye disorder claim, the Veteran has 
argued that the flashburns suffered in service has caused 
current residuals of a sandpaper-type feeling in the eyes.  A 
June 2003 private eye examination report includes an 
impression of dry eye syndrome possibly related to 
medications, though the suspected medication(s) was not 
identified.

In the Board's opinion, the above-cited medical evidence 
raises theories of secondary service connection for 
gastrointestinal disorders and dry eye syndrome due to use of 
medications for treatment of service-connected disability.  A 
service connection claim includes all theories under which 
service connection may be granted, including presumptive and 
secondary service connection theories.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005).  Thus, the Board finds 
that it has jurisdiction at this time to adjudicate the 
secondary service connection theory for these claims, and 
remands these issues as medical opinion is necessary to 
decide the claims.  38 U.S.C.A. § 5103A(d).

With respect to the claims involving the lumbar spine, 
cervical spine and left shoulder, the Board notes that a July 
2003 VA C&P examination report provides medical opinion 
tending to support these claims, however this examination 
report is clearly based upon an incomplete record.

A review of the record reveals that additional highly 
relevant medical evidence needs to be associated with the 
claims folder.  The Veteran reports undergoing left shoulder 
surgery in approximately 1993 at Evans Army Community 
Hospital.  The Veteran has further described two post-service 
motorcycle accidents involving an injury to his low back (see 
Memorial Hospital record dated December 2001).  In September 
2002, a physician opined that the Veteran had chronic lumbar 
spine pain from a motorcycle accident and military injuries.

VA has only obtained records from Evans Army Community 
Hospital since 1998, and the complete records since the 
Veteran's discharge from service are necessary to decide the 
claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records (if possible) 
of the Veteran's treatment for lumbar, 
cervical and left shoulder disability from 
Evans Army Community Hospital for the time 
period from July 1990 to October 1998, and 
from February 2008 to the present.  The 
Veteran is asked to obtain these records 
himself to expedite the appeal. 

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature and probable 
etiology of lumbar (back), cervical 
(neck)and left shoulder disabilities.  The 
entire claims file must be made available 
to the health care provider designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any current 
disability of the lumbar spine, cervical 
spine and/or left shoulder first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from August 
1971 to July 1990.

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include the STRs showing treatment for low 
thoracic muscle pain in October 1975 with 
a history of back injury the previous 
year; muscle strain/soft tissue injury 
following a neck injury in October 1976; 
parasthesias of both arms, assessed as a 
nerve contusion, in October 1977; 
treatment for muscle spasm/dysfunction of 
the left thoracic or costovertebral facets 
from T4 through T7 in June 1978; treatment 
for left shoulder strain/bursitis from 
July through September 1979; treatment for 
left trapezius strain in March 1983; the 
findings from the March 1990 separation 
examination with a chest X-ray examination 
noting an incidental finding of mild lower 
thoracic or lumbar dextroconvexed 
scoliosis; an October 1998 bone scan 
evaluation at Evans Army Community 
Hospital noting degenerative changes of 
the right L5 vertebra; MRI examinations of 
the cervical and lumbar spines in October 
1999 demonstrating disc bulges at C5-6, 
L4-5 and L5-S1; and the July 2003 VA C&P 
examination report.


3.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature and probable 
etiology of his gastrointestinal 
disorder(s). The entire claims file must 
be made available to the health care 
provider designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current gastrointestinal disorders present 
and offer an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any currently diagnosed gastrointestinal 
disorder first manifested in service or is 
the result of injury or disease incurred 
or aggravated during active duty service 
from August 1971 to July 1990.  

Alternatively, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that any currently 
manifested gastrointestinal disorder is 
caused or aggravated by the use of 
medications used to treat service-
connected disability.

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include the STRs showing treatment for 
gastrointestinal complaints in October 
1975, February 1976, October 1976, 
December 1976, January 1977, October 1984, 
September 1987, and July 1988; July 2001 
private examiner impression of NSAID 
induced gastropathy; a normal EGD in 
September 2001; and a May 2002 private 
examiner impression that the Veteran's 
epigastric chest pain was strongly 
suspected as a side-effect of Indocin 
(used to treat service-connected gout).

4.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature and probable 
etiology of all currently manifested eye 
disorders.  The entire claims file must be 
made available to the health care provider 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any currently 
diagnosed eye disorder (including dry eye 
syndrome and viral conjunctivitis) first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from August 
1971 to July 1990 (including the reported 
flash burn injury).  

Alternatively, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that the currently diagnosed 
dry eye syndrome is caused or aggravated 
by the use of medications used to treat 
service-connected disability.

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include STRs showing treatment for viral 
conjunctivitis in November 1987; a 
September 1999 private treatment record 
for allergic conjunctivitis; and a June 
2003 private eye examination report which 
includes an impression of dry eye syndrome 
possibly related to medications.

6.  Upon completion of the above, 
readjudicate the claims, including 
secondary service connection theories.  If 
any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


